Case 20-12841-MFW Doc 839 Filed 03/29/21 Page 1of6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE (DELAWARE)

RECEIVED
2021 MAR oe
In Proceedings Under: iAR 29 PM 2: ke

Bankruptcy Chapter 11 DONL
YF FULTON RANCH INC 20-12923-MFW

Debtor

In re: IN RECANO & CO. INC

ARIZONA DEPARTMENT OF REVENUE'S
WITHDRAWAL OF PROOF OF CLAIM

 

 

The Arizona Department of Revenue hereby withdraws, without prejudice, its Proof of Claim, dated 02/16/2021,
|

$7,200.00; A copy of the claim is attached hereto.

Dated this 03/22/2021 ARIZONA DEPARTMENT OF REVENUE
Bankruptcy and Litigation Section

1600 West Monroe Street
Phoenix, AZ 85007
 

      
 
 

   
 
      
  

Debtor 1

Debtor 2

: Fill in this information to identify i Pee

YE Fulton Ranch, LLC

03/29/21 Page 2 of 6

RECEIVED
2/16/2021 5:57:24 PM (Eastern Time)

 

(Spouse, if fiting}

Case number

 

United States Bankruptcy Court for the:

20-12923

US BANKRUPTCY COURT-DRC
Claim No. ECN-190
United States Bankruptcy Court -
District of Delaware

  
  

 

1.

Official Form 410

Proof of Claim

 

04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense other than a claim arising under section §03(b)(9}. Make such a request
according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. if the documents are not available,

expiain in an attachment.

A person whe files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received,

ea Identify the Claim

Who is the current
creditor?

ARIZONA DEPARTMENT OF REVENUE

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

 

 

 

 

 

 

 

 

else has filed a proof
of claim for this claim?

2. Has this claim been wi No
acquired from
someone else? LJ Yes. From whom?
3. Where should notices Where should notices to the creditor be sent? Where should payments to the creditor be sent? {if
and payments to the different)
creditor be sent? . .
Federal Rule of Office of the Arizona Attorney General
Bankruptcy Procedure c/o Tax, Bankruptcy and Collection Sct
(FRBP) 2002(g) 2005 N Central Ave, Suite 100
Phoenix AZ 85004
United States
6025428811
BankruptcyUnit@azag.gov
Uniform clalm identifier for electronic payments in chapter 13 (if you use one}:
4, Poes this claim amend 1 No
one already filed? CL] Yes, Claim number on court claims reglstry (if known) Fifed on
MM ¢ DD / YYYY
5. Do you know if anyone a No

QL) Yes. Who made the earlier filing?

 

Official Farr 410

Proof of Claim page 1

 
 

 

Case 20-12841-MFW Doc 839 Filed 03/29/21 Page 3 of 6

Give Information About the Claim as of the Date the Case Was Filed

 

§. Do you have any number
you use to identify the
debtor?

L] No
wy Yes. Last 4 digits of the debtor's account or any number you use to identify the debter: 3656

 

7. How much is the claim?

¢ $7,200.00 . Does this amount include interest or other charges?
wi No

(] Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3007{c)(2)(A).

 

8. What is the basis of the
claim?

Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3004(c}.

Limit disclosing information that is entitled to privacy, such as health care information.

Taxes

 

9. Is all or part of the claim
secured?

WI No

C) Yes. The claim is secured by a lien on property.
Nature of property:

C] Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A) with this Proof of Claim.

Q) Motor vehicle

L) Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property:

Amount of the claim that is secured: $

Amount of the claim that is unsecured: §$ {The sum of the secured and unsecured
amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the petition: = $

 

Annual Interest Rate (when case was filed) %
C) Fixed
C) Variable
10. Is this clam basedona &Z No
lease?
() Yes. Amount necessary to cure any default as of the date of the petition. $

 

11. Is this claim subject fo a
right of setoff?

 

WI No

CL) Yes. Identify the property:

 

 

PAR tad eee dA

Ron ££ wf PILE. wa o

 

 

 
 

Case 20-12841-MFW Doc 839 Filed 03/29/21 Page 4of6

12. Is all or part of the claim C] No
entitled to: {i} priority wt Yes. Check all that ye _.
under 11 U.S.C. § 507(a), 6S. CNecK alt inal apply: Amount entitled to priority

or (Il) administrative C) Domestic support obligations (including alimony and chifd support} under

expense under 11 U.S.C.
§ 303(b)(9)? 41 U.S.C. § 507(a)(1)(A) or (a)(1}B). $
Acclaim may be partly LJ Up to $3,025" of deposits toward purchase, lease, or rental of property or services for
priority and partly personal, family, or household use. 11 U.S.C. § 507{a}{7). $
nonpricrity, For example,
in some categories, the () wages, salaries, or commissions (up to $13,650") earned within 180 days before the
law limits the amount bankruptcy petition is filed or the debtor's business ends, whichever is earlier. $
entitled to priority. 14 US.C. § 507 (a}{4).
wy Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a}(8). $ $7,200.00
C) Coniributions to an employee benefit plan. 14 U.S.C. § 507(a}{5). $
(2) Other. Specify subsection of 11 U.S.C. § 507(a}( ) that applies. $

QO) Value of goods received by the debtor within 20 days before the date of
commencement of the case. 11 U.S.C, § 503(b}(9). $

 

 

 

* Amounts are subject to adjustment on 04/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

Sign Below

The person completing Check the appropriate box:
this proof of claim must
sign and date it.

FREP 9041(b).

If you file this claim
electronically, FRBP
5005(a}(2) authorizes courts
to establish local rules
specifying what a signature
is.

 

 

| am the creditor.

| am the creditor's attorney or authorized agent.

| am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004,
lam a guarantor, surety, endorser, or other codebtor. Bankruptey Rule 3005.

COCek

| understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person whe files a

fraudulent claim could be = | have examined the information in this Proof of Claim and have a reasonable belief that the information is true
fined up to $500,000, and correct.

imprisoned for up to 5

Bus. 8S 152, 157, and { declare under penalty of perjury that the foregoing is true and correct,

3571.
Executed on date _ 2/16/2021
MM? DD 7 YYYY

/s/ Lorraine Averitt
Signature

Print the name of the person who is completing and signing this claim:

Lorraine Averitt

Bankruptcy Collector

Arizona Department of Revenue
1600 W. Monroe 7th Floor
Phoenix AZ 85007

United States

6027167806

laveriti@azdor.gov

 

 

 

PAE Atl ae AA mo ot o£ Et. ween
 

Case 20-12841-MFW Doc 839 Filed 03/29/21 Page 5of6
STATE OF ARIZONA - PROOF OF CLAIM FOR ARIZONA DEPARTMENT OF REVENUE

 

United States Bankruptcy Court for the District of Delaware (Delaware)

 

 

ORIGINAL
Case Number 20-12923-MFW
Chapter: Bankruptcy Chapter 114
In the Matter of YF FULTON RANCH INC Taxpayer ID: XX-XXXXXXX

Tax Type: WTH
Petition Date: 14/09/2020

‘Fotal Priority: ; $7,200.00,

Amount Due as of this Statement: $7,200.00,

 

 

 

_ The undersigned is the agent of the Arizona Department of Revenue and is authorized to make this proof of claim on its behalf.
' The Debtor was at the time of the filing of the petition initiating this case, and still is, indebted to the State of Arizona.
}. The amount of all payments on this claim have been credited and deducted for the purpose of making this claim.

i. The grounds for the liability are for taxes due under the Arizona Revised Statutes. ;
a. Secured Lien(s) in the event there is insufficient property for the lien to attach, all claims so entitled will be treated as priority

under 14 USC Section 507(a)(8).
b. Unsecured Priority under Section 507(a)(8) of the Bankruptcy Code

Tax Type Memo Period Tax Penalty Interest Total
WTH Est. due to non-filing; 09/30/2020 $7,200.00 $0.00 $0.00 $7,200.00
Qtrs: 402011-302020
Total Section Priority: $7,200.00
c. Amounts claimed as Priority under Section 1305
d. Unsecured General Claims
Amount Due as of this Statement: $7,200.00

}. No note or other negotiable instrument has been received for the account or any part of it, except
3, No judgement has been rendered on this claim, except...

’ The Department may have a right to setoff. The Department does not waive such right.

3, Make checks payable to the "ARIZONA DEPARTMENT OF REVENUE".

), All tax returns shall be filed directly with the Arizona Department of Revenue, Bankruptcy Section.

ARIZONA DEPARTMENT OF REVENUE Signed: Leura CO paadtt

ffice of the Arizona Attorney General Dated: 02/16/2021
| notices, correspondence, pleadings and payments will be sent to the Lorraine Averitt
llowing address:

o:Tax, Bankruptcy and Collection Section

105 N Central Ave, Suite 100

joenix, AZ 85004

qone: 602-542-1719

 
 

IRIGINAL and ONE COPY fias&e 20:12841-MFW Doc 839 Filed 03/29/21 Page 6 of 6

2/16/2021

YF FULTON RANCH INC
Debtor(s’

 

 
